UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6624


JORDAN NATHANIEL MITCHELL,

                    Plaintiff - Appellant,

             v.

SERGEANT GREEN,

                    Defendant - Appellee,

             and

SERGEANT FLINT; NEIL GODFREE; STAFF MEMBER CLUMP; STAFF
MEMBER DIVES; LIEUTENANT MOORE; DEPUTY HELMS,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:15-cv-00566-CCE-LPA)


Submitted: September 11, 2020                              Decided: September 17, 2020


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Jordan Nathaniel Mitchell, Appellant Pro Se. Sonny Sade Haynes, WOMBLE BOND
DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jordan Nathaniel Mitchell seeks to appeal the district court’s orders granting

summary judgment in his 42 U.S.C. § 1983 action and denying his motion for

reconsideration. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on January 3, 2017. Mitchell filed the notice of

appeal, at the earliest, on April 16, 2020. Because Mitchell failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal

and deny his motion for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                DISMISSED




                                              3